Exhibit 10.2

REDEMPTION AGREEMENT

This Agreement (the “Agreement”) is made as of October 4, 2011, by and among
Innovative Acquisitions Corp., a Delaware corporation (the “Issuer”), and the
stockholders of the Issuer listed on Schedule A attached hereto (each
individually, a “Seller” and collectively, the “Sellers”).

W I T N E S S E T H:

WHEREAS, the Sellers are the collective owners of 3,000,000 shares of the
Issuer’s common stock, par value $0.0001 per share (“Common Stock”); and

WHEREAS, each Seller desires to sell to the Issuer, and the Issuer desires to
re-purchase and redeem from such Seller, the number of shares of Common Stock
listed on Schedule A set forth opposite such Seller’s name, which shall result
in the re-purchase and redemption by the Issuer of an aggregate of 3,000,000
shares of Common Stock (the “Shares”), on and subject to the terms of this
Agreement.

WHEREFORE, the parties hereto hereby agree as follows:

1. Sale of the Shares. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, each of the Sellers shall sell to the Issuer the
number of Shares listed on Schedule A set forth opposite such Seller’s name, and
the Issuer shall re-purchase and redeem such Shares from each such Seller, for
an aggregate purchase price equal to the sum of forty thousand dollars ($40,000)
(the “Purchase Price”). Each Seller shall be entitled to that portion of the
Purchase Price listed on Schedule A set forth opposite such Seller’s name.

2. Closing.

(a) The purchase and sale of the Shares shall take place at a closing (the
“Closing”), to occur immediately following the effectiveness of the merger
transaction (the “Merger”) contemplated by that certain Agreement and Plan of
Merger, dated September 29, 2011 (the “Merger Agreement”; capitalized terms used
but not specifically defined herein shall have the meanings ascribed to such
terms in the Merger Agreement) among the Issuer, Puma Biotechnology, Inc.
(“Puma”), and IAC Merger Corporation. The parties hereto shall have no
obligation to complete the Closing in the event the Merger is not consummated.

(b) At the Closing:

(i) The Sellers shall deliver to the Issuer certificates representing the
Shares, duly endorsed in form for transfer to the Issuer.

(ii) The Issuer shall pay to each Seller that portion of the Purchase Price
listed on Schedule A set forth opposite such Seller’s name.

(iii) At, and at any time after, the Closing, the Sellers shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents,

 

1



--------------------------------------------------------------------------------

and shall take such other action consistent with the terms of this Agreement to
carry out the transactions contemplated by this Agreement, as may be requested
by the Issuer.

3. Representations and Warranties of the Sellers. Each Seller makes the
following representations and warranties to the Issuer with respect to such
Seller and the Shares to be sold by such Seller hereunder:

(a) Such Seller is a citizen of the United States of America.

(b) Such Seller is an “accredited investor” as such term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

(c) Such Seller has the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out its obligations hereunder.

(d) Such Seller owns the number of Shares listed on Schedule A set forth
opposite such Seller’s name free and clear of any and all options, liens,
claims, encumbrances, security interests, pledges, preemptive rights, rights of
first refusal and adverse interests of any kind. Such Seller agrees that the
consideration payable by the Issuer for the re-purchase and redemption of such
Seller’s Shares is fair and reasonable and that such Seller is in the best
position to evaluate and determine the fair value of such Shares. There are no
restrictions on the transfer or redemption of such Shares (other than
restrictions under the Securities Act or state securities laws). No person or
entity (i) owns any equity interest in the Issuer other than the Sellers, or
(ii) has any right to purchase such Seller’s Shares or any portion thereof or
interest therein.

(e) Such Seller has received and reviewed the Merger Agreement and understands
and consents to the transactions contemplated thereby. Such Seller has been
afforded the opportunity during the course of negotiating the transactions
contemplated by this Agreement to ask questions of, and to secure such
information from, the Issuer and its officers and directors with regard to both
the Issuer and Puma as it deems necessary to evaluate the merits of consenting
to the Issuer’s consummating such transactions, it being understood that such
Seller is a stockholder and director of the Issuer and, as such, is intimately
familiar with the Issuer and its business, operations, assets, liabilities,
prospects and financial condition in all respects. All such questions, if asked,
were answered satisfactorily and all information or documents provided were
found to be satisfactory.

(f) There is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any agency, court or tribunal,
foreign or domestic, or, to such Seller’s knowledge, threatened against any of
the Sellers or any of their properties. There is no judgment, decree or order
against the Sellers that could prevent, enjoin, alter or delay any of the
transactions contemplated by this Agreement.

(g) No bankruptcy, receivership or debtor relief proceedings are pending or, to
such Seller’s knowledge, threatened against any of the Sellers.

 

2



--------------------------------------------------------------------------------

(h) All representations, covenants and warranties of the Sellers contained in
this Agreement shall be true and correct on and as of the Closing Date with the
same effect as though the same had been made on and as of such date.

4. Termination by Mutual Agreement. This Agreement may be terminated at any time
by mutual consent of the parties hereto, provided that such consent to terminate
is in writing and is signed by each of the parties hereto.

5. Release. Each Seller, on its own behalf and, to the extent of its legal
authority, on behalf of its successors, assigns, heirs, next-of-kin,
representatives, administrators, executors, partners, agents and affiliates, and
any other person claiming by, through, or under any of the foregoing
(individually, a “Releasing Party” and collectively, “Releasing Parties”),
hereby unconditionally and irrevocably releases, waives and forever discharges,
effective as of the Effective Time, the Issuer and Puma, and each of their past
and present respective officers, directors, employees, stockholders,
predecessors, successors, assigns, partners, subsidiaries and affiliates
(individually, a “Released Party” and collectively, “Released Parties”) from any
and all claims, obligations, contracts, agreements, rights, debts, covenants and
liabilities (including attorneys’ fees and costs) of any nature whatsoever,
whether fixed or contingent, known or unknown, suspected or claimed to exist or
unsuspected, regardless of whether knowledge of the unknown or unsuspected claim
would have materially affected such Seller’s decision to enter into this
Agreement, both at law and in equity, arising directly or indirectly from any
act, omission, event, or transaction occurring (or any facts or circumstances
existing) on or prior to the Effective Time, but excluding (i) claims for breach
by the Issuer of any provision of this Agreement, and (ii) such Seller’s rights
under the Indemnity Agreement, including such Seller’s indemnification rights
thereunder.

6. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties, with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter. Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.

(b) Severability. If any section, term or provision of this Agreement shall to
any extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.

(c) Notices. All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier,

 

3



--------------------------------------------------------------------------------

mail or messenger against receipt thereof or sent by registered or certified
mail, return receipt requested, or by facsimile transmission or similar means of
communication if receipt is confirmed or if transmission of such notice is
confirmed by mail as provided in this Section 5(c). Notices shall be deemed to
have been received on the date of personal delivery or telecopy or attempted
delivery. Notice shall be delivered to the parties at the following addresses:

If to the Issuer (on or before the Closing):

 

  

c/o Faraaz Siddiqi

12 Georgiana Drive

Cumberland, Rhode Island 02864

Attn: Robert Johnson

 

With a copy to:    Richardson & Patel LLP    750 Third Avenue, 9th Floor    New
York, NY 10017    Facsimile: 917-677-8165    Attn: David N. Feldman, Esq.

 

If to the Issuer (on or after the Closing):

  

 

Puma Biotechnology, Inc.

   10940 Wilshire Boulevard, Suite 600    Los Angeles, California 90024   
Attention: Alan H. Auerbach    Facsimile: (310) 443-4158    E-mail:
ahauerbach@pumabiotechnology.com

 

With a copy to:

   Latham & Watkins LLP    650 Town Center Drive, 20th Floor    Costa Mesa,
California 92626    Attention: B. Shayne Kennedy, Esq.    Facsimile: (714)
755-8290    E-mail: shayne.kennedy@lw.com

 

If to Sellers:

   to the address set forth below each Seller’s name on Schedule A of this
Agreement.

Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.

(d) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law. Each of the parties hereby irrevocably consents and agrees
that any legal or equitable action or proceeding arising under or in connection
with this Agreement shall be brought in the federal or state courts located in
the County of New York in the State of New York, by execution and

 

4



--------------------------------------------------------------------------------

delivery of this Agreement, irrevocably submits to and accepts the jurisdiction
of said courts, (iii) waives any defense that such court is not a convenient
forum, and (iv) consents to any service of process made either (x) in the manner
set forth in Section 6(c) of this Agreement (other than by telecopier), or
(y) any other method of service permitted by law.

(e) Waiver of Jury Trial. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS
AGREEMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.

(f) Successors. This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that neither party may assign this Agreement or
any of its rights under this Agreement without the prior written consent of the
other party.

(g) Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.

(h) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement and any
documents relating to it may be executed and transmitted to any other party by
facsimile or email of a PDF, which facsimile or PDF shall be deemed to be, and
utilized in all respects as, an original, wet-inked document.

(i) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.

(j) Headings. The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.

[Remainder of this page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

INNOVATIVE ACQUISITIONS CORP. By:   /s/ Robert Johnson Name:   Robert Johnson
Title:   President

 

ROBERT JOHNSON /s/ Robert Johnson

 

FARAAZ SIDDIQI /s/ Faraaz Siddiqi

 

KAPIL MUNJAL /s/ Kapil Munjal

 

[Signature Page to Redemption Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Stockholder Name and Address

   Shares      Purchase Price  

Robert Johnson

12 Georgiana Drive

Cumberland, Rhode Island 02864

     1,000,000       $ 13,333.34   

Faraaz Siddiqi

12 Georgiana Drive

Cumberland, Rhode Island 02864

     1,000,000       $ 13,333.34   

Kapil Munjal

12 Georgiana Drive

Cumberland, Rhode Island 02864

     1,000,000       $ 13,333.34   

Total Shares

     3,000,000       $ 40,000.02   